DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 05/23/2022. As directed by the amendment: claim 1 has been amended; claims 2, 4, 6, 11-12, 18-19, 21-22, 24-25, 27, 30, 32-36 have been canceled; and no new claims have been added. Thus, claims 1, 3, 5, 7-10, 13-17, 20, 23, 26, 28-29, 31 are presently pending in this application.

Response to Arguments 
Applicant’s argument page 6 of the remarks filed 05/23/2022 that Rogers fails to disclose the displacement of the cover and the sidewall of the cover towards the closed end of the cap by the device. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9, 17, 20, 23, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner et al. (US 2013/0197485).
Regarding claim 1, Gardner discloses 
An article (110, fig. 5 and pars. 0057-0058) for connection to a device (16), comprising: 
a cap (128) comprising a closed end (closed end of 128, see fig. 5) and an opening (opening of 128, see fig. 5) to an interior cavity (interior cavity of 128, see fig. 5), the cap (128) having an inner surface (inner surface of 128, see fig. 5) defining the interior cavity (interior cavity of 128, see fig. 5) and an outer surface (outer surface of 128, see fig. 5); 
a cover (130, fig. 5) disposed within the interior cavity of the cap (interior cavity of 128, see fig. 5) near the opening (opening of 128) (see figs. 3 and 5), the cover (130) comprising: 
a base (138, fig. 5) having an inner surface (inner surface of 138, see fig. 5 and annotated fig. 5 below) facing the cap opening (opening of 128, see fig. 5 and annotated fig. 5 below) and an opposite outer surface (outer surface of 138, see fig. 5 and annotated fig. 5 below); 
a sidewall (111, fig. 5 and par. 0058) extending from a perimeter of the base (perimeter of 138) toward the cap opening (opening of 128, see fig. 5), the sidewall (111) having an outer surface (outer surface of 111) facing the inner surface of the cap (inner surface of 128) and an opposite inner surface (inner surface of 111) (see fig. 5); and 
micro features on at least the inner surface of the sidewall (Examiner notes: see fig. 5 and par. 0058, the annular sidewall 111 is made from porous plastic and the annular sidewall 111 contains antiseptic fluid and release at least a portion of an antiseptic fluid. Therefore, the porous surface contained antiseptic fluid/micro features are on at least the inner surface of the sidewall 111); 
wherein the cover (130) and sidewall (111) of the cover (130) is displaceable along the inner surface of the cap (inner surface of 128) into the interior cavity of the cap (interior cavity of 128) toward the closed end of the cap (closed end of 128) by the device (16) (Examiner notes: the limitation “is displaceable along ... by the device” is interpreted as functional limitation. And, the limitation “the device” is not positively recited in the claim. See figs. 3 and 5, when 130 is coupled to 12 and 12 is coupled to 16, 16 is capable of displacing 12/130 along the inner surface of 128 into the interior cavity of 128 toward the closed end of 128).

    PNG
    media_image1.png
    403
    728
    media_image1.png
    Greyscale

Regarding claim 5, Gardner discloses 
The article of claim 1, wherein the sidewall (111) of the cover (130) is in direct contact with the inner surface of the cap (inner surface of 128) (see fig. 5).
Regarding claim 7, Gardner discloses 
The article of claim 1, comprising one or more stop features (outer flange of cap 128, see fig. 5. See also figs. 3-4 for better view) near the opening of the cap (opening of 128).
Regarding claim 8, Gardner discloses 
The article of claim 1, wherein the sidewall (111) of the cover (130) extends completely around the perimeter of the base (see fig. 5 and par. 0058, sidewall 111 is annular and substantially concentric with 134. See also figs. 3-4.).
Regarding claim 9, Gardner discloses 
The article of claim 1, wherein the base (138) and sidewalls (111) of the cover (130) form a perforated basket (Examiner notes: see fig. 5, 138 and 111 form a basket. See also par. 0058, 111 is made from porous plastic like the remainder of 130. Therefore, the basket is perforated).
Regarding claim 17, Gardner discloses 
The article of claim 1, wherein the sidewall (111) of the cover (130) is configured to bend at the base when the cover is disposed within the interior cavity of the cap (Examiner notes: the limitation “is configured to bend .... of the cap” is interpreted as functional limitation. See fig. 5, the sidewall 111 is capable of bending when 130 is inserted into 128).
Regarding claim 20, Gardner discloses 
The article of claim 1, wherein the micro features comprise at least one of blind-holes, open channels, depressions, through-holes, slots, apertures, perforations, or combinations thereof (Examiner notes: see fig. 5 and par. 0047, sidewall 111 is made from porous plastic like the remainder of 130 and the sidewall 111 contains antiseptic fluid and releases at least a portion of an antiseptic fluid).
Regarding claim 23, Gardner discloses 
The article of claim 1, wherein the cover (130) comprises a layer of material (layer of base 138 and layer of 134) affixed to at least the inner surface of the sidewall (inner surface of 111), the layer of material comprising the micro features (Examiner notes: see fig. 5 and par. 0047, 130 is made of porous plastic. See also par. 0046, 110 is constructed in manners consistent with 10 shown in figs. 1-4 wherein 10 is made from porous plastic coated with antiseptic fluid (par. 0037) and 34 of 10 is also coated with antiseptic fluid (par. 0039))).
Regarding claim 26, Gardner discloses 
The article of claim 1, further comprising a cleaning agent (antiseptic fluid) in at least a portion of the micro features (porous feature of sidewall 111, fig. 5 and par. 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2013/0197485) in view of Rogers et al. (US 2011/0265825).
Regarding claim 3, Gardner discloses the article of claim 1, wherein the micro features are on the inner surface of the sidewall (Examiner notes: see fig. 5 and par. 0058, the annular sidewall 111 is made from porous plastic and the annular sidewall 111 contains antiseptic fluid and release at least a portion of an antiseptic fluid. Therefore, the antiseptic fluid/micro features are on the inner surface of the sidewall 111) 
Gardner is silent about the micro features on the inner surface of the base.
Gardner only discloses a different embodiment which teaches the tip of the device in contact with a plug wherein the plug comprises antiseptic fluid to allow the antiseptic fluid to enter the male luer as well as the tip of the male luer (see fig. 6 and pars. 0060-0062)
However, Rogers teaches a cap 216 (fig. 2) and a cover 204 (fig. 2) wherein the micro features are on the inner surface of the base (cleaning agent on the inner surface of the base of 204, fig. 2 and par. 0026).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gardner’s cover such that the inner surface of the base comprises micro features, as taught by Rogers, for the purpose of reducing and/or eliminating infection (par. 0026 of Rogers) at the tip of the device/male luer.
Claim(s) 10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2013/0197485) in view of Vaillancourt et al. (US 2011/0030726).
Regarding claim 10, Gardner discloses the article of claim 1, as set forth above, except for wherein the sidewall of the cover comprises a plurality of segments that extend from the perimeter of the base towards the cap opening.
However, Vaillancourt teaches a cap (114, fig. 22) and a cover (110) wherein the sidewall of the cover (sidewall 112 of 110) comprises a plurality of segments (112) that extend from the perimeter of the base (perimeter of base of 110) towards the cap opening (opening of 114).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gardner’s cover such that the sidewall of the cover comprises a plurality of segments, as taught by Vaillancourt, for the purpose of facilitating separate reactions of the segments in response to the insertion of objects into the cavity (see par. 0103 of Vaillancourt). 
Regarding claim 13, Gardner in view of Vaillancourt discloses the article of claim 10, 
Vaillancourt teaches wherein the segments (112) are configured to exert a force against the inner surface of the cap (inner surface of 114) (see fig. 22).
Regarding claim 14, Gardner in view of Vaillancourt discloses the article of claim 10, 
Vaillancourt teaches wherein adjacent segments (112) contact each other (see fig. 22).
Regarding claim 15, Gardner in view of Vaillancourt discloses the article of claim 10, 
Vaillancourt teaches wherein a gap (111) is defined between adjacent segments (112) (see figs. 19-20B and par. 0089).
Regarding claim 16, Gardner in view of Vaillancourt discloses the article of claim 10, 
Gardner discloses a groove at a hinge point between the base and the sidewall (see fig. 5).
Vaillancourt teaches the segments (112, figs. 19-20B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783